


110 HR 1501 IH: Medicare Laboratory Services Access

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1501
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. English of
			 Pennsylvania (for himself and Mr. Gene
			 Green of Texas) introduced the following bill; which was referred
			 to the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to adjust
		  the fee for collecting specimens for clinical diagnostic laboratory tests under
		  the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Laboratory Services Access
			 Act of 2007.
		2.Adjustment in
			 medicare laboratory specimen collection fee
			(a)In
			 generalSection 1833(h) of the Social Security Act (42 U.S.C. 1395l(h)) is
			 amended—
				(1)in paragraph (3)(A), by inserting
			 in the amount specified in paragraph (9) after a nominal
			 fee; and
				(2)by adding at the end the following
			 new paragraph:
					
						(9)The amount specified in this
				paragraph, for the nominal fee under paragraph (3)(A) for tests performed
				in—
							(A)2008, is $6.07; or
							(B)a subsequent year, is the amount
				specified in this paragraph for tests performed in the preceding year adjusted
				by the annual percentage increase or decrease in the Consumer Price Index for
				All Urban Consumers (United States city
				average).
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to fees
			 for tests performed on or after January 1, 2008.
			
